Hurt, Judge.
This is a conviction for theft of a pistol. The property and possession are alleged in Hicks & Bettis, and the property is alleged to have been taken without their consent; and in another part of the indictment it is alleged to have been taken without the consent of said Hicks and Bettis.
The indictment is fatally defective, because not alleging that the property was taken without the consent of either. (See this question discussed and decided in Taylor v. The State, 18 Texas Ct. App., 489. Also see McIntosh v. The State, Id., 284.) The ' judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.